Title: Thomas Jefferson to Charles Clay, 12 November 1814
From: Jefferson, Thomas
To: Clay, Charles


          Th:J to mr Clay Pop. For. Nov. 12. 14.
          I propose to set out tomorrow if ready, or certainly next day, and therefore send the bearer for the Cape of my coat.
          I recollect an opportunity I shall have of sending for your spectacles by a gentleman going to Philadelphia. I charge myself therefore with that commission. perhaps by writing myself to McAlister he may pay more attention to the quality.
          The wild-rye seed you gave me before was sowed in a place to which the sheep had access & they destroyed it. it if you will give me some now I will sow it within an inclosure, as I am desirous of trying it. the bearer brings a small bag. health and happiness to you.
        